DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered. 

Election/Restrictions
To expedite prosecution, claims 136-140 have been rejoined.  All other restriction and election requirements stand.

Claim Status
Claims 1-121 and 132-134 are canceled.
Claims 122-131 and 135-140 are under examination.

Objections Withdrawn
Claim Objections
The objection to claim 131 is withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 131 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claims 123-124 and 126-127 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments. 


New Objections
Claim Objections
Claims 123-124 and 126-127 are objected to because of the following informalities:  These claims restate the CDRs of claim 122 on which they depend.  This is not incorrect but it does make the claims lengthy and therefore harder to examine for minor errors such as typographical errors.  It is suggested that the CDRs be removed from these claims that depend on claim 122.  Claim 122 ensures that the dependent claims have these CDRs in spite of other variability in the peptide chains.  See Rule 6.4b in MPEP.
Claim 126 is objected to for reciting twice the amino acid sequence selected from a group consisting of.  This phrase in all uses should be changed to “an amino acid sequence selected from the group consisting of:”  This occurs in both I) and II).
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 124 and 136-140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 124, in part 4, recites “the amino acid sequence with at least 85% identity to…”  There is insufficient antecedent basis for this limitation in the claim and so it is not clear what role this sequence plays in the context of the entire claim.  This part also recites an amino acid sequence of SEQ ID NO. 23.  This gives the claims multiple interpretations.  First, it may mean that the entire sequence needs to be present to fulfill the claim limitation.  Second, it could be that only a part of the sequence need be present.  The presence of multiple interpretations renders the claim indefinite.  These same two rejections are also raised for claim 124 part 10.  The phrase an amino acid sequence of SEQ ID NO. 19 raises the two interpretation issues above.  This part also recites the amino acid sequence with at least 85% identity in lines 1-2.  There is insufficient antecedent basis for this claim limitation and so it is not clear what role the sequence plays in the claim’s full context.  
For consistency and to obviate these issues, these parts should be amended as was previously done for the other parts of this claim.  
Claim 136 recites “the activity of LIF”.  There is insufficient antecedent basis for this limitation in the claim and so it is not clear to which activity the claim refers. This renders the metes and bounds of the claim unclear and so the claim is rejected.
Claim 137, on which claims 138-140 depend, recites “a disease or condition related to LIF”.  This phrase is defined on page 38 as blocking LIF and LIRR and/or GP130 can treat, alleviate, relieve, and/or stabilize the disease or condition.  This definition renders all these claims indefinite as it has multiple interpretations.  First, it is not clear what LIRR is.  This could be LIFR but this is indefinite.  Second, it may require blocking LIF and GP130 at the same time or only blocking GP130.  The presence of two interpretations renders the claims indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 136-140 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of blocking an activity of LIF in a human patient with the antibody of claim 122 and treating a human patient suffering from a cancer that expresses LIF protein with the anti-human LIF antibody of claim 122, does not reasonably provide enablement for similar methods that block both LIF and GP130/LIFR at the same time, methods of inhibiting LIF expression with the antibody, methods of treating a nonhuman patient, or preventing any disease such as cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 136 drawn to a method for inhibiting expression of LIF and/or blocking activity of LIF in a patient via administering to the patient the monoclonal antibody or fragment thereof of claim 122.
The nature of the invention is a treatment for disease with an anti-human LIF antibody.
The level of skill of one skilled in this art is high.
The specification teaches no experiments that show that the claimed antibody can actually inhibit LIF expression.  There is no evidence that LIF autocrine signaling produces more LIF either.  Thus, there is no logical reason present that the antibody as claimed will inhibit LIF expression and so this is unpredictable and not enabled.  As discussed further below, a nexus must exist between antibody function and disease treatment and the same is true for mechanisms by which antibodies function and binding to the target of the antibody.  Since no nexus exists between LIF inhibition and decrease in its expression in cells, the claims are not enabled to their full scope.
The specification teaches that treating encompasses prevention be stating that treating is preventing development of a condition (Pg. 88).  This is not enabled.
No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease.  This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent.   Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease.  
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, 2004, Vol. 22, Pg. 251-265, specifically page 257).  However, nowhere in the art does it show that tumor antigens are effective at preventing cancer.  Evans et Al. (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first parital).  However, they also teach that vaccine evaluations are ongoing (Pg. 2103, Column 3, Paragraph, first full).  In addition, the most promising vaccines designed against HPV types 16 and 18 would only prevent 70 percent of cervical cancer cases at best (Pg. 2103, Column 2, Paragraph, first full).  Therefore, there is still no vaccine that can definitively prevent a cancer.  Current evidence points only to the potential of future prophylactic agents.   
The art of small molecule chemotherapeutics teaches that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  The reason it cannot be recommended centers around the need for continued research into specific subgroups of high-risk but healthy women for whom the risk-benefit ratio is sufficiently positive to recommend prophylactic tamoxifen treatment  (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer.
With respect to treatment of just any patient including nonhuman animals.  This is not enabled because the antibody claimed has CDRs from 38E10E1C11, which binds human LIF (Pg. 92) but not other species of LIF such as murine LIF (Pg. 93).  Therefore, it is unpredictable that any other patient besides a human patient can be successfully treated with the antibody claimed.  One of ordinary skill in this art would suffer undue experimentation in identifying other species treatable with said antibody since it would require identification of other LIF proteins bound by the antibody, with no hope of success as illustrated by the specification, and then identification of a LIF pathway that functions similar to that in humans in the context of the animal’s disease/cancer such that the mechanism of action in humans would predictably function in the animal.  This experimentation is enormous in amount and undue and so the claims are not enabled for treating other animals besides humans.
With respect to treating just any disease or condition related to LIF, the specification defines this phrase at page 38 as that blocking LIF and LIRR and/or GP130 can treat, alleviate, relieve, and or stabilize the disease or condition.  The definition is automatically not enabled as it recites treat which includes prevention as discussed supra.  Also, the claims only require administering an anti-human LIF monoclonal antibody.  The definition requires that the antibody inhibit LIRR or GP130 also or instead. Yet, LIRR is not related to LIF as it is not LIFR.  Also, even if it were LIFR the antibody is not going to necessarily inhibit LIFR and GP130.  LIFR has other ligands (Pg. 1) and so does not require LIF to signal.  GP130 binding of LIF occurs even in the presence of the claimed antibody (Pg. 113).  Therefore, as broadly as the conditions or diseases are claimed, they are not predictably treatable with an anti-LIF antibody as it will not necessarily inhibit the other pathway targets as required by the definition.  It will not inhibit GP130 at all.  The antibody does not cause ADCC of target cancer cells either (Pg. 117).  Importantly, no disease other than a LIF-expressing cancer was attempted to be treated by Applicant with the recited antibody (Pg. 100).
The antibody claimed can decrease growth of tumors that express LIF (Pg. 100).  LIF signaling alone is decreased by the antibody (Pg. 113).  Thus, only these methods are enabled by the disclosure.  A nexus has been shown between the antibody’s function and the effect desired.
Cancer treatment is highly unpredictable. Even though the EGFR was identified in some cancers as a drug target, the in vitro (i.e., in a test tube) effectiveness of a drug in inhibiting the EGFR turned out to be a poor proxy for how effective that drug actually was in treating cancer in vivo (i.e., in the body). Numerous EGFR inhibitors that showed promising in vitro activity failed for a variety of reasons. These included poor pharmacokinetics due to poor absorption or rapid metabolism ( [**2]or both), undesirable drug-drug interactions, drug toxicity due to drug binding onto healthy cells, drug toxicity due to binding onto other receptors, and metabolite toxicity. Some drug candidates were limited by one or more of these shortcomings, further underscoring the unpredictable nature of cancer treatment. OSI Pharmaceuticals , LLc, v. Apotex Inc, 939 F.3d 1375, 2019. 
The state of the art at the time of filing was such that the functionality of an anti-tumor antibody was dependent on both its action on the intended target and whether or not the modulation of said target had an effect on any particular cancer cell.  Baxevanis (Expert Opinion:  Drug Discovery, Vol. 3, No. 4, Pg. 441-452, 2008) teaches that, depending on the epitope against which an antibody is directed, antibody-antigen binding may neutralize circulating targets or cell surface receptors (Pg. 444, Column 1, Paragraph, first full).  They teach that presently available monoclonal antibodies (mAbs) are directed against molecular targets that are expressed on tumor cells or play an important role in the tumor microenvironment (Pg. 444, Column 1, Paragraph, first full; Table 1).  Table 1 lists currently available antibodies for use in clinical oncology and illustrates that each antibody has a specific target (Table 1, Column 2) and a specific set of cancers for which it has therapeutic utility (Table 1, Column 4).  Taken together, the art does not recognize a single antibody that is an effective therapy against all tumors.
To further illustrate this point, Baxevanis goes on to explain the functionality of the more commonly used therapeutic antibodies.  Trastuzumab targets the receptor HER-2 (HER-2/neu)  which is overexpressed in some breast cancers and so is a viable treatment for said breast cancers (Pg. 444, Column 2, Lines 19-24).   The basis of this variability in treatment response is due to the fact that the growth inhibitory effect of anti-HER-2 is dependent on the extent of HER-2 overexpression (pg. 443, Column 1, Paragraph, first partial).  Because only a portion of breast cancer patients overexpress HER-2 and respond to trastuzumab, the selection of suitable patients is important (Pg. 445, Column 1, Lines 13-15).  
Rituximab is an antibody against CD20 antigen, which is expressed on most B cells including B-cell lymphomas (Pg. 445, Column 1, Lines 36-38).  Therefore, it is used to treat B-cell lymphomas (Pg. 444, Table 1).  It has been used to treat patients with relapsed or refractory low-grade non-Hodgkin's lymphoma (a B-cell lymphoma) (Pg. 445, Column 1, Lines 41-50).  
In contrast to trastuzumab and rituximab, some therapeutic antibodies show efficacy in treating multiple cancers.  This stems from the fact that their target antigen is associated with multiple cancers.  Cetuximab is an anti-EGFR antibody (Pg. 445, Column 1, Lines 19-20).  EGFR is overexpressed in many epithelial cell tumors (Pg. 445, Column 1, Lines 20-21).  The association of EGFR overexpression with multiple cell types gives cetuximab a broader therapeutic applicability than trastuzumab (Pg. 444, Table 1) as it is used to treat both renal and head and neck cancers.
As a final point, the art also recognizes that the function of the therapeutic antibody must correlate with an effect on its target conducive to tumor growth inhibition or tumor lysis, resulting in patient benefit.  Anti-HER-2 antibodies, like Trastuzumab, disrupt HER-2 catalytic activity (Pg. 443, Column 1, Paragraph, first partial, Sentence, ultimate; Table 1, Column 3, (S) referring to decreased protein signaling (activity); and Pg. 444, Column 2, Lines 19-22).  Cetuximab also inhibits its target’s activity as it prevents EGFR dimerization and subsequent activation via phosphorylation (Pg. 445, Column 1, Lines 23-25).  Since both HER-2 and EGFR activity support growth of cancer cells in which they are overexpressed, their inhibition is therapeutic to patients.  Rituximab causes tumor cell lysis by antibody-dependent cellular cytotoxicity (ADCC) and complement-dependent cytotoxicity (CDC) (Pg. 445, Column 1, Lines 38-39) and so its therapeutic benefit is provided by specifically inducing cancer cell death.     
The teachings of Baxevanis discussed above underline the requirement of a link between an inhibitory antibody’s target and specific cancers to make therapy of said cancer predictable to one of ordinary skill in the art. Therefore, it would be unpredictable that the claimed antibody would have any therapeutic effect on a tumor that does not express LIF protein, barring the presentation of evidence by Applicant.  
With respect to treating a patient with just any cancer, this is not enabled to its full scope since not every cancer will contain cancer cells that express LIF protein.  This is because it is well-known in the art that cancers are made up of heterogeneous cells with varying proteomes.
Hoon (US2006/0115832, published 07/01/2006) teaches metastatic melanoma tumors are heterogeneous in melanoma marker expression (0128).  Linke (US2006/0275844, published 12/07/2006) teaches that tumor tissue tends to be heterogeneous and predictive value of markers requires validation (0239).  Diamandis (US2012/0178111, published 07/12/2012) teaches that lung cancer is a heterogeneous disease (0202). Dalla-Favera (US2008/0280297, published 11/13/2008) teaches differential expression of markers in two groups of CLL patients (0138).  Indeed, Applicant shows that not all tumors are equally sensitive to LIF protein and so do not utilize its signaling to the same extent (Pg. 101 and Figure 14).  
Therefore, since tumors are heterogeneous in the proteins they express/present, only cancers comprising cancer cells that express LIF protein are enabled for treatment with the claimed methods.  As broadly as disease, condition, and cancer are currently claimed, the claims are not enabled to their full scope and are rejected here.

Conclusion
Claims 122, 125, 128-131 and 135 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642